DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to applicant's amendment and remarks received on 10/18/2022

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “...illuminator is operably configured to...” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 11-14, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 recites “the illuminator is operably configured to illuminate at 100-150 W at clear nights and 30-50 W at foggy nights.” However, the speciation is silent in regards to how the illuminator determines “clear nights” and “foggy nights”. Therefore, this claim fails to comply with the written description requirement.
Claim 7 is rejected the same because it recites similar claim language.
Claims 2-6, 8-9, 11-14 and 16 are rejected the same because they depend upon claim 1 or 7.

Claim 1 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim. 
Claims 2-6 are rejected the same because they depend upon claim 1

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kovarik et al. (US 20170164603 A1) in view of Khawam (US 20180000062 A1), Johnson (US 5343652 A), and He et al. (CN 209181827 U).

Regarding claim 1, Kovarik discloses a lighting device for reducing bird strikes (abstract: A system and method for driving geese away from an area employs predetermined random illuminations of particular wavelength light directed in a fashion that repels geese), comprising an illuminator (fig. 3, 5-6 a light generating device 10), wherein the illuminator emits red light with a wavelength of 620-750 mm ([0075] While any type of light can be employed in various versions of the present invention red. It is inherent that red light has a wavelength of range of 620 to 750 nm).
However, Kovarik does not expressly disclose the illuminator is operably configured to illuminate at 100-150 W at clear nights and 30-50 W at foggy nights.
Khawam, from a similar field of endeavor, teaches adjusting the illuminator according to different weather conditions and lighting requirements ([0122] Preferably, the LED lights 1500 flash on the fluorescent translucent pane designs 1520 at frequencies of 1 to 3 HZ. This should significantly increase the visibility of the panes and that of the building to birds at any time of day or night. The lights 1500 can be installed in series and programmed to switch on and off at a prescribed time of day or turned on and off manually. The lights 1500 can also be controlled by a daylight sensor (not shown) that switches them on and off without any human input. The lights 1500 can alternatively be individually installed and not connected to other lights 1500.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to adjust the lighting of the floodlights according to different weather conditions and lighting requirements as suggested by Khawam in the system taught by Kovarik in order to deter bird strikes (as suggested in [0002] of Khawam).
However, Kovarik in view of Khawam does not expressly disclose the illuminator to illuminate at 30-150 W.
Johnson, from a similar field of endeavor, teaches adjusting the lighting of an illuminator at 10-200 W (claim 5 and col 5 ln 13-37: the laser beam has a wavelength in the infrared, visible or ultraviolet range and has a power in the range of about 2 to 1000 watts.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to adjust the lighting of the floodlights at 30-150 W as suggested by Johnson in the system taught by Kovarik in view of Khawam in order to deter pest (as suggested in the abtract of Johnson).
However, Kovarik in view of Khawam and Johnson does not expressly disclose the illuminator is operably configured to illuminate at a different watt on clear nights than on a foggy night.
He, from a similar field of endeavor, abstract and clam 1 teaches lighting system comprising brightness sensor for sensing is day or night, a visibility sensor for monitoring fog and visibility, and a control device for adjusting the brightness of lights based information received from the brightness sensor and visibility sensor.
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to control the illumination brightness as taught by He in the system taught by Kovarik in view of Khawam and Johnson in order to illuminate at a different watt/brightness on clear nights than on a foggy night (as suggested in abstract and claim 1 of He).

Regarding claim 2, Kovarik in view of Khawam, Johnson, and He discloses the lighting device for reducing bird strikes according to claim 1, further comprising a power regulator for regulating the working power of the illuminator (Kovarik claim 14, [0021] In other embodiments, the system and method employ flashing light patterns that are adjustable to change in intensity and/or duration, or in the pattern of light pulses, in an unpredictable and random manner, in contrast to some prior art systems. [0031] Certain embodiments of the present invention permit one to pre-program a lighting pattern, intensity, direction, color, duration etc. especially with these characteristics being random and unpredictable in nature.).

Regarding claim 3, Kovarik in view of Khawam, Johnson, and He discloses the lighting device for reducing bird strikes according to claim 1, wherein the illuminator is an LED lamp (Kovarik [0018] preferably employing LED lighting elements).

Regarding claim 4, Kovarik in view of Khawam, Johnson, and He discloses the lighting device for reducing bird strikes according to claim 2, wherein the illuminator is an LED lamp (Kovarik [0018] preferably employing LED lighting elements).

Regarding claim 5, Kovarik in view of Khawam, Johnson, and He discloses the lighting device for reducing bird strikes according to claim 3, wherein the LED lamp works in a flickering manner (Kovarik [0019] In various embodiments, the lighting elements are designed or programmed to flash intermittingly, preferably at random time periods varying from about one second intervals to about 120 second intervals, more preferably between about 5 seconds and about 24 seconds, and most preferably between about 10 seconds and about 35 seconds. Even more preferably the sequence of flashing varies so that geese do not grow accustomed to a steady rhythmic blinking of flashing of lights.).

Regarding claim 6, Kovarik in view of Khawam, Johnson, and He discloses the lighting device for reducing bird strikes according to claim 4, wherein the LED lamp works in a flickering manner (Kovarik [0019] In various embodiments, the lighting elements are designed or programmed to flash intermittingly, preferably at random time periods varying from about one second intervals to about 120 second intervals, more preferably between about 5 seconds and about 24 seconds, and most preferably between about 10 seconds and about 35 seconds. Even more preferably the sequence of flashing varies so that geese do not grow accustomed to a steady rhythmic blinking of flashing of lights.).

Regarding claim 7,  Kovarik discloses a method for reducing bird strikes in a wind farm, comprising: disposing floodlights at four corners of a wind farm booster station and at a place in which outdoor equipment needs illumination, wherein the floodlights are inclined downward (fig. 3, 5-6 a light generating device 10; [0020] For example, birds of prey, such as hawks, eagles, etc. have a different spectrum of vision than do ducks and geese, and thus, in certain environments, e.g. in the area of wind turbines, where such birds of prey are often killed, such particularly designed and positioned lighting systems of the present invention can be used to prevent bird mortalities. [0074] Another aspect of the present invention is to locate the systems as described herein in airport environments to lessen the occurrence of collisions with birds, and particularly with geese. Similar approaches could be adapted for stationary obstacles, too—such as skyscrapers or wind turbines—to help reduce collisions. Therefore, based on [0020] and [0074], it is implied that that multiple light generating devices are positioned around a wind farm to help reduce bird collisions and prevent bird mortalities. Fig. 6 illustrates the lights are inclined downward. [0075] In preferred embodiments, lights 10 can be directed at very low angles (i.e. “inclined downward”) across the surface); emitting  red light with a wavelength of 620-750 nm during operation ([0075] While any type of light can be employed in various versions of the present invention red. It is inherent that red light has a wavelength of range of 620 to 750 nm).
However, Kovarik does not expressly disclose illuminating the floodlights at 100-150 W at clear nights and 30-50 W at foggy nights.
Khawam, from a similar field of endeavor, teaches adjusting the illuminator according to different weather conditions and lighting requirements ([0122] Preferably, the LED lights 1500 flash on the fluorescent translucent pane designs 1520 at frequencies of 1 to 3 HZ. This should significantly increase the visibility of the panes and that of the building to birds at any time of day or night. The lights 1500 can be installed in series and programmed to switch on and off at a prescribed time of day or turned on and off manually. The lights 1500 can also be controlled by a daylight sensor (not shown) that switches them on and off without any human input. The lights 1500 can alternatively be individually installed and not connected to other lights 1500.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to adjust the lighting of the floodlights according to different weather conditions and lighting requirements as suggested by Khawam in the system taught by Kovarik in order to deter bird strikes (as suggested in [0002] of Khawam).
However, Kovarik in view of Khawam does not expressly disclose illuminating the floodlight at 30-150 W.
Johnson, from a similar field of endeavor, teaches adjusting the lighting of an illuminator at 10-200 W (claim 5 and col 5 ln 13-37: the laser beam has a wavelength in the infrared, visible or ultraviolet range and has a power in the range of about 2 to 1000 watts.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to adjust the lighting of the floodlights at 30-150 W as suggested by Johnson in the system taught by Kovarik in view of Khawam in order to deter pest (as suggested in the abtract of Johnson).
However, Kovarik in view of Khawam and Johnson does not expressly disclose the floodlight is operably configured to illuminate at a different watt on clear nights than on a foggy night.
He, from a similar field of endeavor, abstract and clam 1 teaches lighting system comprising brightness sensor for sensing is day or night, a visibility sensor for monitoring fog and visibility, and a control device for adjusting the brightness of lights based information received from the brightness sensor and visibility sensor.
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to control the illumination brightness as taught by He in the system taught by Kovarik in view of Khawam and Johnson in order to illuminate at a different watt/brightness on clear nights than on a foggy night (as suggested in abstract and claim 1 of He).

Regarding claim 8, Kovarik in view of Khawam, Johnson, and He discloses the method for reducing bird strikes in a wind farm according to claim 7, adjusting the lighting of the floodlights at 10-200 W according to different weather conditions and lighting requirements (claim 11 of Kovarik teaches the light emitting device includes a light sensor operatively associated with the light emitter, said light sensor being activated when ambient illumination reaches a predetermined minimum. Furthermore Khawam [0122] Preferably, the LED lights 1500 flash on the fluorescent translucent pane designs 1520 at frequencies of 1 to 3 HZ. This should significantly increase the visibility of the panes and that of the building to birds at any time of day or night. The lights 1500 can be installed in series and programmed to switch on and off at a prescribed time of day or turned on and off manually. The lights 1500 can also be controlled by a daylight sensor (not shown) that switches them on and off without any human input. The lights 1500 can alternatively be individually installed and not connected to other lights 1500. Furthermore Johnson, claim 5 and col 5 ln 13-37: the laser beam has a wavelength in the infrared, visible or ultraviolet range and has a power in the range of about 2 to 1000 watts. Furthermore, He abstract and clam 1 teaches lighting system comprising brightness sensor for sensing is day or night, a visibility sensor for monitoring fog and visibility, and a control device for adjusting the brightness of lights based information received from the brightness sensor and visibility sensor).

Regarding claim 9, Kovarik in view of Khawam, Johnson, and He teaches the method for reducing bird strikes in a wind farm according to claim 8, wherein the floodlights are principally used for night lighting during the migration season of migratory birds, i.e., the floodlights need to illuminate at 100-150 W at clear nights and 30-50 W at foggy nights (Kovarik [0003] In recent years, due to changes in land use, climate changes, and cultural practices, populations of several avian species, including the Canadian Goose, has increased. Associated with this increase in population, is damage to property as well as increased risks to human health and safety. Although these problems are on the rise, the number of management options available to control birds has been limited to non-lethal approaches. There are two types of Canadian geese that cause problems for residents, golf courses, public parks, airports, etc.—resident geese and non-resident geese. Resident geese have a small territory that they habituate annually and they do not migrate to Canada. Non-resident geese migrate to Canada annually. Geese will usually, at night, rest on the water, away from land predators, and spend a majority of their night resting on the water where it is safe.).

Regarding claim 11, Kovarik in view of Khawam, Johnson, and He teaches the method for reducing bird strikes in a wind farm according to claim 8, wherein the floodlights are each inclined downward by 60 degrees (Kovarik Fig. 6 illustrates the lights are inclined downward. [0075] In preferred embodiments, lights 10 can be directed at very low angles (i.e. “inclined downward”) across the surface).

Regarding claim 12,  Kovarik in view of Khawam, Johnson, and He discloses the method for reducing bird strikes in a wind farm according to claim 7, wherein the floodlights are LED floodlights (Kovarik [0018] preferably employing LED lighting elements).

Regarding claim 13, Kovarik in view of Khawam, Johnson, and He teaches the method for reducing bird strikes in a wind farm according to claim 8, wherein the floodlights are LED floodlights (Kovarik [0018] preferably employing LED lighting elements).

Regarding claim 14, Kovarik in view of Khawam, Johnson, and He teaches the method for reducing bird strikes in a wind farm according to claim 9, wherein the floodlights are LED floodlights (Kovarik [0018] preferably employing LED lighting elements).

Regarding claim 16, Kovarik in view of Khawam, Johnson, and He teaches the method for reducing bird strikes in a wind farm according to claim 11, wherein the floodlights are LED floodlights (Kovarik [0018] preferably employing LED lighting elements).

Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to new 35 U.S.C. 112 and new combination of references including new prior art being used in the current rejection.  The new grounds of rejection are necessitated by amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838. The examiner can normally be reached M to F, 10am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAJSHEED O BLACK-CHILDRESS/Examiner, Art Unit 2684   


                                                                                                                                                                                                     							/QUAN ZHEN WANG/                                                                                    Supervisory Patent Examiner, Art Unit 2684